Citation Nr: 1343060	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  11-21 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for nasal septal deviation with nasal turbinate hypertrophy.  

2.  Entitlement to service connection for chronic snoring, status post uvulectomy. 


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1979 to August 1992, March 2004 to December 2004, and January 2005 to December 2009.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that the issue of entitlement to service connection for pterygium was included on the June 2011 Statement of the Case.  However, on his July 2011 VA Form 9, the Veteran restricted the appeal to the issues of entitlement to service connection for nasal septal deviation and chronic snoring.  As the Veteran did not perfect an appeal with regard to the issue of entitlement to service connection for pterygium, the issue is not before the Board.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Nasal septal deviation with nasal turbinate hypertrophy is of traumatic origin and was diagnosed during active service.  

2.  Excessive snoring was first noted during active service for which the Veteran underwent an uvulectomy; excessive snoring continues to be present despite attempts to have it corrected surgically.  


CONCLUSIONS OF LAW

1.  Nasal septal deviation with nasal turbinate hypertrophy was incurred during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Chronic snoring, status post uvulectomy was incurred during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In light of the favorable determination being reached in regards to the Veteran's nasal septal deviation with nasal turbinate hypertrophy and chronic snoring, status post uvulectomy, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.  

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Nasal Septal Deviation with Nasal Turbinate Hypertrophy

The Veteran contends that his nasal septal deviation with nasal turbinate hypertrophy was caused by unreported trauma to his nose while in service.   

Medical records establish that the Veteran has a current diagnosis of nasal septal deviation with nasal turbinate hypertrophy.  The Veteran filed his claim in April 2009, prior to his discharge from active duty.  The Veteran was then afforded a VA examination in September 2009 prior to his discharge from active duty.  The examiner noted that physical examination revealed that the Veteran's nasal septum was straight and slightly deviated to the right.  The examiner also noted that the inferior urbanites were enlarged with narrowing of the nasal air passages bilaterally.  

In regards to the second element, service treatment records show that in December 2007, the Veteran was diagnosed with an acquired deviated septum and hypertrophied nasal turbinate.  Additionally, on his October 2010 notice of disagreement the Veteran reported that his septal deviation with nasal turbinate hypertrophy did not exist prior to him entering service.  Furthermore, on his July 2011 VA Form 9, the Veteran reported that he suffered multiple trauma to his nose over his years in service, although none of the incidents resulted in him seeing a physician.  He reported that when engaging in mandatory physical training and sanctioned sporting activities he impacted his nose on several occasions.  

The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board also observes the Veteran's assertions that his condition did not exist prior to service are supported by the absence of noted nasal abnormalities on various entrance and periodic Reports of Medical Examination and Reports of Medical History throughout the Veteran's long military service until 2007.  Additionally, there is no evidence of record that directly contradicts the Veteran's assertions of in-service trauma to his nose.  The Board thus finds that both these assertions are credible.  Based on the above, the Board concludes that the Veteran's nasal septal deviation with nasal turbinate hypertrophy is of traumatic origin and manifested in service.  

As such, the only issue left to be determined is whether the in-service diagnosis is related to the Veteran's current diagnosis of nasal septal deviation with nasal turbinate hypertrophy.  Given the absence of noted nasal abnormalities on entrance examination, the credible reports of in-service trauma to his nose, and the diagnosis of nasal septal deviation with nasal turbinate hypertrophy prior to discharge from active duty, the Board finds that the totality of the evidence supports finding the Veteran's current nasal septal deviation with nasal turbinate hypertrophy is associated with events that occurred during service.  Thus, the required nexus is met.  For these reasons, the competent and probative evidence shows that he is entitled to service connection for nasal septal deviation with nasal turbinate hypertrophy.  

Chronic Snoring, Status Post Uvulectomy

The Veteran contends that he has a sleep disorder characterized by excessive snoring and excessive periods of waking during the night.  

Service treatment records show that in December 2007, the Veteran was treated for excessive snoring and diagnosed with primary snoring disorder and upper airway resistance syndrome.  The examiner noted that at the time of the examination the Veteran did not have obstructive sleep apnea syndrome.  In February 2008, however, the Veteran underwent a palate coblation and uvulectomy in order to treat his snoring disorder.  The Veteran reported on his April 2009 separation Report of Medical History that the procedure did not reduce his snoring.  

In September 2009 the Veteran was afforded a VA examination.  The examiner stated that the Veteran continues to have problems with snoring, that were first noted while on active duty, and persisted despite his attempts to have it corrected surgically.  The examiner stated that in his opinion the Veteran's snoring created a degree of service connected disability because of its disturbances to people who may be near him during periods of sleep.  The examiner concluded that while this was not brought on by any specific traumatic event, it is reasonable and more than likely that this developed while he was on active duty and continued to persist.  

The Board finds the Veteran's contentions regarding his symptoms credible.  The Board also finds the September 2009 VA opinion credible and persuasive.  As excessive snoring was first noted during active service for which the Veteran underwent an uvulectomy and excessive snoring continues to be present despite attempts to have it corrected surgically, service connection for chronic snoring, status post uvulectomy is warranted. 


ORDER

Entitlement to service connection for nasal septal deviation with nasal turbinate hypertrophy is granted.  

Entitlement to service connection for chronic snoring, status post uvulectomy is granted.



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


